COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-12-00425-CV


University of Texas at Arlington           §    From the 352nd District Court

                                           §    of Tarrant County (352-248890-10)
v.
                                           §    March 28, 2013

Sandra Williams and Steve Williams         §    Opinion by Justice Dauphinot



                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s order. It is ordered that the order of the trial

court is affirmed.

      It is further ordered that Appellant University of Texas at Arlington shall pay

all of the costs of this appeal, for which let execution issue.


                                      SECOND DISTRICT COURT OF APPEALS



                                      By_________________________________
                                        Justice Lee Ann Dauphinot